Citation Nr: 9930077	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-32 940A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' July 1997 decision which found 
that the moving party had not submitted new and material 
evidence to reopen a claim of entitlement to recognition of 
the veteran's daughter, R. B., as a helpless child.


REPRESENTATION

Moving Party Represented by:  Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1919 to July 1922.

This case is currently before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in the 
July 1997 Board decision.  


FINDINGS OF FACT

1.  The July 1997 Board decision found that the moving party 
had not submitted new and material evidence to reopen her 
claim for recognition of the veteran's daughter as a helpless 
child.  

2.  The Board's decision of July 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 1997 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1973, the veteran filed a claim of entitlement to 
recognition of his daughter, R. B., as a helpless child.  The 
RO denied this claim in February 1974.  The veteran filed a 
notice of disagreement (NOD) with this decision in September 
1974, and submitted a substantive appeal (Form 1-9) in 
January 1975, perfecting his appeal.  

In March 1975, the Board denied the veteran's claim of 
entitlement to recognition of his dependent as a helpless 
child.  The Board's March 1975 decision became final in 
accordance with applicable law and regulations.  

The veteran subsequently attempted to reopen his claim of 
entitlement to recognition of his dependent as a helpless 
child on several occasions, and the RO continued the denial 
of the claim.  The veteran died in March 1980.  

In January 1988, the moving party, the claimed helpless 
child's sibling, sought to reopen the claim of entitlement to 
recognition of her sibling as a helpless child.  The RO 
continued the denial of this claim in January 1988, June 
1988, June 1989, March 1992, April 1992 and March 1993.  In a 
February 1994 hearing officer's decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The moving party filed a NOD with this 
decision in March 1994, and submitted a substantive appeal in 
June 1994. 

In July 1997, the Board found that the moving party had not 
submitted new and material evidence to reopen her claim of 
entitlement to recognition of the veteran's daughter, R. B., 
as a helpless child.  The Board determined that while the 
evidence submitted was new, it was not material.
 
In October 1997 correspondence, the moving party sought 
reconsideration of the Board's July 1997 determination.  
Therein, she reiterated her contention that recognition of 
her sibling as a helpless child was warranted, and she 
discussed the probative value of the evidence submitted in 
support of her claim.  

Reconsideration of the determination was denied in February 
1998.  At that time, the moving party was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  

In March 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In correspondence dated 
the following month, the moving party confirmed that she was 
pursuing CUE review.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's July 1997 decision contains CUE.  While the standard 
for finding new and material evidence has changed since the 
July 1997 decision, this does not provide a basis to find 
CUE.  As stated by the U.S. Court of Appeals for Veterans 
Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's July 1997 
decision, would not support the moving party's CUE claim.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
July 1997 decision by the Board.  In fact, her contentions 
amount to a disagreement with the outcome of this decision.  
She has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.  It is noted that in 
October 1997 correspondence, the moving party suggested that 
the evidence submitted in support of her claim was of great 
probative value.  However, as noted above, an allegation that 
the VA failed to properly weigh or evaluate the facts can not 
form a valid basis for CUE.  38 C.F.R. §§ 3.105(a), 
20.1403(d)(3).  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the July 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 



